Title: Thomas Jefferson to John Wayles Eppes, 10 April 1818
From: Jefferson, Thomas
To: Eppes, John Wayles


                    
                        Dear Sir
                        Monticello
Apr. 10. 18.
                    
                    Yours of the 6th is received. I set out the day after tomorrow for Poplar Forest, and shall be there till the 1st of May. you say you will be at home the 25th. I really think Francis had better come on diret direct on his arrival, that I may be in place to introduce him and see to whatever may be wanting. his clothes can be sent after him so conveniently by the stage to mr Archib Robertson, my merchant at Lynchburg. the stage passes twice a week, and mr  Yancey my manager is at Lynchbg every week, and will have them carried to Francis. these two persons will see that he wants for nothing. hurried to get ready for my departure I must end here with assurances of my constant affection and respect.
                    
                        Th: Jefferson
                    
                